PER CURIAM.
The plaintiffs below seek certiorari review of an order which in part denied their applications for discovery. Because neither irreparable injury, see Riano v. Heritage Corp., 665 So.2d 1142 (Fla. 3d DCA 1996), nor a departure from the essential requirements of the law, see State Farm Fire & Casualty Co. v. Valido, 662 So.2d 1012 (Fla. 3d DCA 1995); State Farm Fire & Casualty Co. v. Wheeland, 648 So.2d 297 (Fla. 3d DCA 1995); Zaban v. McCombs, 568 So.2d 87 (Fla. 1st DCA 1990), has been demonstrated, the petition is denied.
Certiorari denied.